Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 8, 2021 has been entered. The Applicant amended claims 1, 23, 34, 40-42, and 43, claim 33, and added claim 79. Claims 1-4, 12-14, 22-23, 27-29, 31-32, 34, 40-43, and 79 remain pending in the application. Applicant’s amendments to the Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 9, 2021. The examiner withdraws the Drawings objection in light of the amendments to the Drawings.
Applicant’s arguments with respect to claims 1-4, 12-14, 22-23, 27-29, 31-32, 34, and 40-43 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-14, 40, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US PGPUB 2016/0352022 A1), hereinafter known as Thomson, in view of Knight et al. (US Patent No. 9310479 B2), hereinafter known as Knight.
Regarding claim 1, Thomson teaches (Fig. 20 and 21) a satellite, comprising: an antenna assembly adjustable between a stowed configuration (2205) and a deployed configuration (2220), said antenna assembly comprising: a reflector comprising an annular array of spaced-apart ribs (2120 and 2125) coupled to a hub (2110), said ribs adjustable between a collapsed configuration (2205) and an extended configuration (2220) in which said ribs (2120 and 2125) outwardly extend from said hub (2110); wherein when said ribs (2120 and 2125) dispose in said collapsed configuration (2205), said antenna assembly is disposable in said stowed configuration (2205) for stowage within a container (bottom container of Fig. 21); and wherein when said antenna assembly disposes in said deployed configuration (2220): (i) said ribs dispose in said extended configuration (2220) but does not specifically teach (ii) said reflector is directionally adjustable; said reflector coupled to a first gimbal, said first gimbal configured to facilitate directional adjustment of said reflector about a first axis, and a transceiver contained within a housing, said transceiver operable to communicate with a remote target; said housing coupled to said first gimbal such that said housing pivots along with said reflector about said first axis upon pivotal movement of said first gimbal.

    PNG
    media_image1.png
    398
    455
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    724
    457
    media_image2.png
    Greyscale

However, Knight teaches (Fig. 1 and 14B) a reflector (11) is directionally adjustable; said reflector (11) coupled to a first gimbal (26), said first gimbal (26) configured to facilitate directional adjustment of said reflector (11) about a first axis, and a transceiver (160) contained within a housing (16), said transceiver (160) operable to communicate with a remote target; said housing (16) coupled to said first gimbal (26) such that 

    PNG
    media_image3.png
    684
    484
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    399
    444
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the satellite of Thomson with Knight to include “a reflector is directionally adjustable; said reflector coupled to a first gimbal, said first gimbal configured to facilitate directional adjustment of said reflector about a first axis, and a transceiver contained within a housing, said transceiver operable to communicate with a remote target; said housing coupled to said first gimbal such that said housing pivots along with said reflector about said first axis upon pivotal movement of said first gimbal,” as taught by Knight, for the purpose of ease of service (see also col. 2, lines 47-48).
Regarding claim 2, Thomson further teaches (Fig. 21) said container (bottom container) configured as one or more cubes ([0076]).
Regarding claim 3, Thomson further 
Regarding claim 4, Thomson further teaches (Fig. 21) said container compatible with the standardized dimensions of a CubeSat ([0037] and [0076]).
Regarding claim 12, Thomson further teaches (Fig. 21) further comprising a deployer (2212) coupled to said antenna assembly, said deployer (2212) configured to deploy said antenna assembly from within said container.
Regarding claim 13, Thomson further teaches (Fig. 21) wherein said deployer (2212) axially deploys said antenna assembly from within said container.
Regarding claim 14, Thomson further teaches (Fig. 21) wherein said deployer (2212) comprises a linear actuator
Regarding claim 40, Thomson teaches (Fig. 20 and 21) a CubeSat ([0037] and [0076]), comprising: an antenna assembly adjustable between a stowed configuration (2205) and a deployed configuration (2220), said antenna assembly comprising: a reflector comprising an annular array of spaced-apart ribs (2120 and 2125) coupled to a hub (2110), said ribs adjustable between a collapsed configuration (2205) and an extended configuration (2220) in which said ribs (2120 and 2125) outwardly extend from said hub (2110); wherein when said ribs (2120 and 2125) dispose in said collapsed configuration (2205), said antenna assembly is disposable in said stowed configuration (2205) for stowage within a container (bottom container of Fig. 21); and wherein when said antenna assembly disposes in said deployed configuration (2220): (i) said ribs dispose in said extended configuration (2220) but does not specifically teach (ii) said reflector is directionally adjustable; said reflector coupled to a first gimbal, said first gimbal configured to facilitate directional adjustment of said reflector about a first axis, and a transceiver contained within a housing, said transceiver operable to communicate with a remote target; said housing coupled to said first gimbal such that said housing pivots along with said reflector about said first axis upon pivotal movement of said first gimbal.
However, Knight teaches (Fig. 1 and 14B) a reflector (11) is directionally adjustable; said reflector (11) coupled to a first gimbal (26), said first gimbal (26) configured to facilitate directional adjustment of said reflector (11) about a first axis, and a transceiver (160) contained within a housing (16), said transceiver (160) operable to communicate with a remote target; said housing (16) coupled to said first gimbal (26) such that 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the CubeSat of Thomson with Knight to include “a reflector is directionally adjustable; said reflector coupled to a first gimbal, said first gimbal configured to facilitate directional adjustment of said reflector about a first axis, and a transceiver contained within a housing, said transceiver operable to communicate with a remote target; said housing coupled to said first gimbal such that said housing pivots along with said reflector about said first axis upon pivotal movement of said first gimbal,” as taught by Knight, for the purpose of ease of service (see also col. 2, lines 47-48).
Regarding claim 79, Thomson teaches (Fig. 20 and 21) a satellite ([0037] and [0076]), comprising: an antenna assembly adjustable between a stowed configuration (2205) and a deployed configuration (2220), said antenna assembly comprising: a reflector comprising an annular array of spaced-apart ribs (2120 and 2125) coupled to a hub (2110), said ribs adjustable between a collapsed configuration (2205) and an extended configuration (2220) in which said ribs (2120 and 2125) outwardly extend from said hub (2110); wherein when said ribs (2120 and 2125) dispose in said collapsed configuration (2205), said antenna assembly is disposable in said stowed configuration (2205) for stowage; and wherein when said antenna assembly disposes in said deployed configuration (2220): (i) said ribs dispose in said extended configuration (2220) but does not specifically teach (ii) said reflector is directionally adjustable; said reflector coupled to a first gimbal, said first gimbal configured to facilitate directional adjustment of said reflector about a first axis, and a transceiver operable to communicate with a remote target, said transceiver coupled to said first gimbal such that said transceiver pivots along with said reflector about said first axis upon pivotal movement of said first gimbal.
However, Knight teaches (Fig. 1 and 14B) a reflector (11) is directionally adjustable; said reflector (11) coupled to a first gimbal (26), said first gimbal (26) configured to facilitate directional adjustment of said reflector (11) about a first axis, and a transceiver (160) operable to communicate with a remote target, said 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the satellite of Thomson with Knight to include “a reflector is directionally adjustable; said reflector coupled to a first gimbal, said first gimbal configured to facilitate directional adjustment of said reflector about a first axis, and a transceiver operable to communicate with a remote target, said transceiver coupled to said first gimbal such that said transceiver pivots along with said reflector about said first axis upon pivotal movement of said first gimbal,” as taught by Knight, for the purpose of ease of service (see also col. 2, lines 47-48).

Claims 22-23, 27-29, 31-32, 34, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Knight as applied to claims 1 and 40 above, and in further view of McGill (US Patent No. 6285339 B1).
Regarding claim 22, Thomson does not specifically teach said reflector adjustable in elevation.
However, McGill teaches (Fig. 1) said reflector (20) adjustable in elevation (col. 4, lines 42-46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the satellite of Thomson with McGill to include “said reflector adjustable in elevation,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 23, Thomson does not specifically teach said first gimbal configured to facilitate adjustment of said elevation.
However, McGill teaches (Fig. 3) a first gimbal (44) configured to facilitate adjustment of said elevation (col. 4, lines 42-46).

    PNG
    media_image5.png
    613
    503
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the satellite of Thomson with McGill to include “a first gimbal configured to facilitate adjustment of said elevation,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 27, Thomson does not specifically teach said reflector adjustable in elevation by up to at least about ±90 degrees.
However, McGill teaches (Fig. 3) said reflector adjustable in elevation by up to at least about ±90 degrees (col. 1, lines 5-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the satellite of Thomson with McGill to include “said reflector adjustable in elevation by up to at least about ±90 degrees,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 28, Thomson does not specifically teach said reflector adjustable in azimuth.
However, McGill teaches (Fig. 3) said reflector (20) adjustable in azimuth (col. 4, lines 47-48).
 with McGill to include “said reflector adjustable in azimuth,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 29, Thomson does not specifically teach said reflector coupled to a second gimbal, said second gimbal configured to facilitate adjustment of said azimuth. 
However, McGill teaches (Fig. 3) said reflector coupled to a second gimbal (24), said second gimbal (24) configured to facilitate adjustment of said azimuth (col. 4, lines 47-52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the satellite of Thomson with McGill to include “said reflector coupled to a second gimbal, said second gimbal configured to facilitate adjustment of said azimuth,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 31, Thomson does not specifically teach said reflector adjustable in azimuth by up to at least about +360 degrees.
However, McGill teaches (Fig. 3) said reflector adjustable in azimuth by up to at least about +360 degrees (col. 1, lines 5-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the satellite of Thomson with McGill to include “said reflector adjustable in azimuth by up to at least about +360 degrees,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 32, Thomson does not specifically teach said reflector adjustable in elevation and azimuth.
However, McGill teaches (Fig. 3) said reflector adjustable in elevation and azimuth (col. 1, lines 5-10).
 with McGill to include “said reflector adjustable in elevation and azimuth,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 34, Thomson does not specifically teach said housing coupled to said first gimbal opposite said antenna assembly.
However, McGill teaches (Fig. 3) a housing (27) coupled to a first gimbal (24) opposite said antenna assembly (20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the satellite of Thomson with McGill to include said housing “coupled to a first gimbal opposite said antenna assembly,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 41, Thomson does not specifically teach said reflector adjustable in elevation by said first gimbal.
However, McGill teaches (Fig. 3) a reflector (20) adjustable in elevation (col. 4, lines 42-46) by a first gimbal (44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the CubeSat of Thomson with McGill to include “a reflector adjustable in elevation by a first gimbal coupled to said antenna assembly,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Regarding claim 42, Thomson does not specifically teach said reflector adjustable in azimuth by a second gimbal coupled to said antenna assembly.
However, McGill teaches (Fig. 3) said reflector (20) adjustable in azimuth (col. 4, lines 47-52) by a second gimbal (24) coupled to an antenna assembly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the CubeSat of Thomson with McGill to include “said reflector 
Regarding claim 43, Thomson does not specifically teach said reflector adjustable in (i) elevation by said first gimbal and (ii) azimuth by a second gimbal coupled to said antenna assembly.
However, McGill teaches (Fig. 3) a reflector (20) adjustable in (i) elevation by a first gimbal (44) and (ii) azimuth by a second gimbal (24) coupled to an antenna assembly (col. 1, lines 5-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the CubeSat of Thomson with McGill to include “a reflector adjustable in (i) elevation by a first gimbal and (ii) azimuth by a second gimbal coupled to an antenna assembly,” as taught by McGill, for the purpose of improving performance by improving positioning and tracking (see also col. 4, lines 2-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file 





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845